DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The abstract of the disclosure is objected to because it includes the language “This disclosure relates to”.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the conical, pyramidal, hemi-spherical, and ballistic tips must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 lacks antecedent basis for the circular body
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 11, 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ruhl US Patent Application Publication 2013/0145657.
Ruhl describes the cutting assembly including base unit 12 movable support arm 15 drive spindle 42 (fig 4) disc cutter 100 including cutter body 102 (figs 6a-6b) cutting elements 116 and tool holders 110 and each tool holder offset (¶0029) as claimed.
With regards to claim 11  conical ¶0028
With regards to claim 13, the conical tip disclosed by Ruhl meets a reasonably broad definition of ballistic.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl in view of US Patent Number  4,216,832 Stephenson.
Ruhl fails to describe the holder proximal/distal portions laterally offset. 
.
Claim 6-9,  14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl in view of US Patent Application Publication 2008/0035383 Hall.
Ruhl lacks the hardfacing of claims 6-9, planar apex of claim 14, and PDC of claim 15.
Hall describes tool holder 207 with hardfacing 402 (fig 4) and planar apex (fig  3) and PDC (¶0007)
With regards to the hardfacing, Hall (¶0023) describes the hardfacing as enhancing the life of the steel holder body, thus it would have been obvious to one of ordinary skill at the time of filing or invention to have modified Ruhl to have hardfacing as claimed on the holder including the leading and trailing faces.  Further, Hall describes the cutting element as being PDC (e.g. 0021) and thus different from the hardfacing which may include carbide pieces. One of ordinary skill in the art would understand that the more expensive PDC would be more economically used at the tip and the less expensive carbide used for hardfacing to reduce costs.
Regarding claim 14, Hall describes the planar apex in figure 3: One of ordinary skill in the art would understand that the selectin of a particular geometry such as planar apex would have been an obvious design choice based on operating characteristics and material to be cut.
.
Claim 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl in view of US Patent Application Publication 2017/0334009 Muchtar.
Ruhl lacks the hardfacing
Muchtar (¶0109) describes hardfacing applied to “rock wheels” including to “non-comminution surfaces where impact and wear resistance still are desired”. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Ruhl to have hardfacing on the circumferential surface of the wheel.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl in view of US Patent Application Publication 2015/0314483 Miess
Ruhl lacks the hemispherical tip.
Miess (¶0089,0132) describes a similar cutting assembly with hemispherical tip. One of ordinary skill in the art would understand that the selectin of a particular geometry such as hemispherical would have been an obvious design choice based on operating characteristics and material to be cut.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Snyder US Patent Number 2,702,658 describes offset tool holders (e.g. figure 15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042.  The examiner can normally be reached on telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 5712701830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Janine M Kreck/Primary Examiner, Art Unit 3672